Citation Nr: 0325387	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain, currently evaluated as 
20 percent disabling, to include a determination as to 
whether the reduction in the evaluation of this disability 
from 30 percent to 20 percent, effective from March 1, 2000, 
was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from April 1993 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO reduced the 
evaluation of the service-connected residuals of a fracture 
of the right distal radius with residual radial tunnel 
syndrome and ulnar-sided wrist pain from 30 percent to 
20 percent disabling, effective from March 1, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Due to the veteran's failure to report to a VA 
examination scheduled in July 1999, the RO, in an August 25, 
1999 letter, informed the veteran of the proposed action to 
reduce the 30 percent evaluation for the service-connected 
residuals of a fracture of the right distal radius with 
radial tunnel syndrome and ulnar-sided wrist pain to a 
noncompensable level unless she submitted a written statement 
within 60 days attesting to her willingness to report for an 
evaluation and unless she did, in fact, appear for the 
rescheduled examination.  

3.  In a statement dated on September 6, 1999 and received at 
the RO on October 14, 1999, the veteran expressed her 
willingness to report to a rescheduled VA examination.  

4.  The veteran reported for a VA examination rescheduled in 
November 1999.  

5.  By a December 1999 rating action, the RO reduced the 
evaluation for the service-connected residuals of a fracture 
of the right distal radius with radial tunnel syndrome and 
ulnar-sided wrist pain from 30 percent to 20 percent, 
effective from March 1, 2000.  

6.  Prior to the actual reduction of the rating for the 
service-connected right wrist disability from 30 percent to 
20 percent (effective from March 1, 2000), the veteran was 
not notified of a proposed action for such a reduction, and 
she was not accorded an opportunity to present evidence 
and/or argument on this matter.  

7.  The service-connected residuals of a fracture of the 
right distal radius with radial tunnel syndrome and 
ulnar-sided wrist pain is manifested by complaints of 
continuing aching in her forearm and arm, intermittent 
swelling, discomfort when picking up objects, and weakness in 
her arm (related to pain), with essentially negative 
objective findings.  


CONCLUSIONS OF LAW

1.  The December 1999 reduction of a 30 percent rating to a 
20 percent evaluation for the service-connected residuals of 
a fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain, effective from March 1, 
2000, was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.105 (2002).  

2.  The criteria for a disability rating greater than 
30 percent for the service-connected residuals of a fracture 
of the right distal radius with radial tunnel syndrome and 
ulnar-sided wrist pain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.124a, 
Diagnostic Code 8514 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the statement of the case furnished in 
September 2000, a June 2001 letter, and the supplemental 
statement of the case issued in November 2002, the RO 
informed the veteran of the specific provisions of the VCAA, 
the criteria used to adjudicate her increased rating claim, 
the particular type of evidence needed to substantiate this 
issue, as well as the specific type of information needed 
from her.  As such, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and relevant post-service 
treatment records adequately identified by the veteran.  In 
particular, the veteran has not cited specific sources of VA 
or private treatment for her service-connected right wrist 
disability.  In fact, at the most recent VA examination, 
which was conducted in July 2001, the veteran admitted that 
her treatment consists primarily of the use of Tylenol.  
Furthermore, during the current appeal, the veteran was 
accorded several relevant VA examinations.  As such, the 
Board finds that VA has met the requirements of the VCAA and 
its implementing regulations and will proceed to address the 
veteran's increased rating claim based upon a complete and 
thorough review of the pertinent evidence associated with her 
claims folder.  

Factual Background

According to the service medical records, in April 1993, the 
veteran sustained a fracture of her right distal radius and 
ulna when she fell onto her outstretched right hand during an 
obstacle course exercise in basic training.  Initial x-rays 
taken of the veteran's right wrist showed a fracture of the 
metaphysics distal radius with no significant angulation or 
displacement and with intact carpal bones.  The final 
diagnosis was defined as a fracture of the right distal 
radius.  

A follow-up examination conducted one week after the initial 
injury included the veteran's complaints of occasional 
cramping and tingling sensations in her fingers (which the 
examiner felt did not illustrate carpal tunnel syndrome but 
could have represented some median nerve involvement).  An 
examination demonstrated that the veteran's neurovascular 
status was intact.  The examiner, who noted that the veteran 
appeared to be "doing reasonably well," instructed the 
veteran to return in two weeks.  

At a follow-up treatment session conducted two weeks later in 
May 1993, x-rays were taken of the veteran's right wrist 
which showed anatomic reduction and maintenance of good 
position.  The veteran's original long-arm cast was changed 
to a short-arm one.  She was instructed to return in three 
weeks to have her cast removed.  

X-rays taken at the follow-up treatment session conducted 
approximately three-and-a-half weeks later in June 1993 
showed that the veteran's fracture was healing.  A physical 
examination completed at that time demonstrated limited range 
of motion of the right wrist joint as well as full pronation 
and supination of the right forearm.  The examiner 
recommended that the veteran work on the range of motion of 
her right wrist.  

In September 1993, the veteran was discharged from active 
military duty.  Thereafter, in November 1996, she explained 
to a private physician that her right wrist and forearm at 
rest are minimally symptomatic but that, when she attempts to 
complete any type of housework (including picking up her 
two-year-old son) relevant symptoms immediately develop.  In 
addition, the veteran described pain with maximum flexion or 
extension of the wrist as well as tenderness at the inside of 
her wrist joint at a certain point of pressure.  

A physical examination demonstrated no distress, no gross 
deformity of the wrist, no evidence of swelling, full range 
of motion at the wrist joint including rotation, no 
crepitation, definite tenderness on the distal aspect of the 
ulnar styloid (especially on the volar aspect), intact 
sensation (in terms of the ulnar nerve), and no discomfort on 
palpation on the more proximal area of the elbow.  X-rays 
taken of the veteran's right wrist at that time showed no 
obvious deformity although the physician was uncertain about 
the lateral in terms of the carpal bones, no distinct 
evidence of an old fracture, a small ossicle at the tip of 
the ulner styloid which may not be residual of a past injury.  
The examiner was uncertain as to the cause of the veteran's 
continued right wrist disability.  

In a September 1996 letter, a private physician explained 
that she had treated the veteran during that month.  
Specifically, the physician noted that the veteran had an 
obvious deformity of the lateral aspect of her right wrist 
which was very tender over the lateral right wrist with a 
weakened grip.  In addition, the veteran described "a lot" 
of pain when she attempts to lift objects with her right 
hand, has difficulty even caring for her baby and doing her 
housework.  The examining physician stated that the veteran 
"is disabled and that there was no possibility that she 
would be able to hold down a regular join with her current 
disability."  

According to a November 1996 letter, the veteran's physician 
explained that, following review of the veteran's 
radiological and clinical evaluations, the doctor concluded 
that the veteran's ulnar-sided wrist symptoms may be due to a 
chronic triangular fibrocartilage complex derangement or 
ulnar-capital impaction syndrome.  A physical examination of 
the veteran's right upper extremity demonstrated moderate 
tenderness to palpation about the palmer aspect of the TFC 
complex; pain at the ulnar carpal joint with terminal 
pronation; mildly positive TFC grind test; negative scaphoid 
shift and lunar triquetral shear test; ECU tendons stable; 
distal radioulnar joint laxity bilaterally; no pain with 
anterior-posterior translation; active range of motion of the 
wrist of 90 degrees of flexion, 85 degrees of extension, 
40 degrees of UD, and 20 degrees of UD; abnormal tenderness 
to palpation around the radial tunnel; negative long finger 
extension test, and an intact neurovascular status.  X-rays 
taken of the veteran's right wrist showed no osseous 
deformity, a small ulnar styloid avulsion type fracture 
(chronic in nature), mild impingement with fist radiograph, 
and no evidence of carpal malalignment.  

The treating physician provided impressions of radial tunnel 
syndrome as well as ulnar-sided wrist pain (with the 
differential including chronic triangular fibrocartilage tear 
versus ulna-carpal impaction).  The physician recommended 
that the veteran undergo a diagnostic wrist arthroscopy or a 
triple level wrist arthrogram and that she use a wrist 
extension split as well as therapy for her symptoms of radial 
tunnel syndrome in the proximal forearm.  

In October 1997, the RO considered this service, and 
post-service medical evidence.  In particular, the RO 
determined that service connection for residuals of a 
fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain was warranted.  The RO 
awarded a 30 percent evaluation for this disability, 
effective from April 7, 1997.  

Subsequently, in July 1999, the veteran was scheduled to 
undergo a review VA examination.  A complete and thorough 
review of the claims folder indicates that the veteran failed 
to report to this examination.  Thus, in August 1999, the RO 
informed the veteran of the agency's proposed reduction in 
the evaluation of her service-connected right wrist 
disability from 30 percent disabling to a noncompensable 
level.  In the August 1999 letter, the RO also notified the 
veteran that, if within 60 days from the date of the document 
the agency received from her a statement in which she 
asserted that she would report for an examination, the agency 
would not take the proposed action unless she did not report 
for the rescheduled examination.  

In October 1999, the RO received from the veteran a statement 
in which she explained that the reason that she was unable to 
report for the July 1999 examination was that she was 
required to attend classes scheduled in conjunction with the 
Vocational Rehabilitation Program.  She also noted that her 
husband had called the VA medical facility to reschedule the 
evaluation, that the rescheduling of the appointment was not 
a problem, and that personnel at the facility would call her 
to reschedule the examination.  The veteran also stated that, 
in any event, there would not be a problem in her reporting 
for any rescheduled examination.  

In November 1999, the veteran underwent a VA peripheral 
nerves examination, at which time she complained of flare-ups 
of right wrist pain, discomfort, and stiffness (especially 
upon extensive use of the joint, including upon the lifting 
of heavy objects, during cold weather).  The veteran denied 
experiencing symptoms such as paresthesias, dysesthesias, and 
other sensory abnormalities of the arm, wrist, or fingers.  
The veteran noted that she took Tylenol for relief of her 
symptoms of stiffness and aching in her right wrist.  In 
addition, the veteran reported that she did not use a wrist 
brace or any other type of prosthetic device, that she did 
not miss any time from her part-time job as a cashier as a 
result of this service-connected disability, and that this 
disorder did not interfere with her daily living activities.  
The examiner pointed out that she did not have access to the 
veteran's claims folder.  

A physical examination of the veteran's right wrist 
demonstrated mild enlargement of the ulnar condyle, no 
tenderness to palpation or with range of motion of the ulnar 
condyle, no edema, no erythema, no effusion, flexion to 
60 degrees (on active and passive range of motion), extension 
to 70 degrees (on active and passive range of motion), normal 
ulnar deviation (to 45 degrees without pain or discomfort), 
normal radiation deviation (to 20 degrees without pain or 
discomfort), a negative Tinel's sign, intact sensory 
evaluation (to light touch and to pinprick over both upper 
extremities and all key sensory points), no muscular wasting 
or atrophy particularly of the interosseus muscles, the 
ability to flex the distal portion of all fingers into the 
palmar surface without difficulty, good opposition of the 
thumb to each finger, and grip strength of 4/5.  The examiner 
diagnosed status post fracture of the right distal radius 
with no evidence of carpal tunnel syndrome or of other 
neurological impairment and expressed her opinion that the 
veteran, who was employed, remained employable.  

In an addendum, the examiner noted that the radiology 
department did not take the requested x-rays of the veteran's 
right wrist due to her pregnancy.  The examiner concluded 
that her prior diagnosis remained the same and explained that 
she could not, at that time, determine whether the veteran 
possibly had some post traumatic arthritis.  

In December 1999, the RO considered this additional evidence.  
The RO determined that, although the August 1999 letter had 
actually proposed a reduction of the evaluation of her 
service-connected right wrist disability from 30 percent 
disabling to noncompensably disabling, the evidence obtained 
from the November 1999 VA examination supported a rating of 
20 percent.  Consequently, by the December 1999 rating 
action, the RO reduced the evaluation for the veteran's 
service-connected right wrist disability from 30 percent to 
20 percent, effective from March 1, 2000.  

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an increased rating for her 
service-connected right wrist disability, to include the 
matter of whether the reduction of this evaluation from 
30 percent disabling to 20 percent disabling, effective from 
March 1, 2000 was proper.  During the current appeal, and 
specifically in February 2001, the veteran underwent a VA 
joints examination.  At that time, she complained of 
discomfort with repetitive movements of her right wrist, a 
lack of range of motion of this joint, flare-ups of pain and 
discomfort (which occur with barometric pressure changes as 
well as with overuse), and weakness.  The veteran reported 
that she did not use a brace or any other type of orthotic or 
prosthetic device, either for support or for ambulation.  In 
addition, the veteran denied having any constitutional 
symptoms which would be compatible with inflammatory joint 
disease.  She also stated that she continued to use only 
Tylenol for relief of any pain and discomfort, which is 
"relatively rare."  

A physical examination of the veteran's right wrist 
demonstrated very mild enlargement of the ulnar condyle, no 
tenderness to palpation or with range of motion, no edema, no 
erythema, no effusion, limitation of motion with palmar 
flexion to 80 degrees with pain (between 60 degrees and 
80 degrees) and with 70 degrees of dorsiflexion with pain 
(between 60 degrees and 70 degrees), good ulnar deviation and 
radial deviation (to 45 degrees and to 20 degrees), good 
forearm pronation and supination, 5/5 grip strength, no focal 
wasting or atrophy of the musculature of either forearm or 
the intrinsic musculature of the hand, the ability to oppose 
the thumb with the index finger with good strength, the 
ability to flex the distal portions of all fingertips into 
the median palmar fold with good strength (with, upon 
repetitive movements and passive movement of the wrist, pain 
on the dorsal surface of the arm extending up toward the 
elbow in the area of the ulnar nerve distribution but no 
numbness or tingling of the hand or fingers), very mild 
prominence of the posterior surface of the ulnar epicondyle 
without tenderness to palpation, and no evidence of carpal 
tunnel syndrome.  X-rays taken of the veteran's right wrist 
showed evidence of old trauma by the ulnar styloid process 
without degenerative changes.  The examiner diagnosed status 
post fracture of the right ulnar styloid process without 
carpal tunnel syndrome or neurological impairment and with a 
mild decrease of functional range of motion.  

Thereafter, in July 2001, the veteran underwent another VA 
peripheral nerves examination.  At that time, she complained 
of continuing aching in her forearm and arm, intermittent 
swelling, discomfort when picking up objects, and weakness in 
her arm (related to pain).  She also explained that her 
primary treatment for these complaints is the use of Tylenol.  
The examiner noted that the veteran had no numbness or 
tingling, no loss of muscle bulk, and no fasciculations of 
any type in relationship to her service-connected right wrist 
disability and that x-rays taken of this joint showed a 
healed ulnar styloid fracture.  

A physical examination demonstrated -1 biceps, brachialis, 
and triceps reflexes bilaterally; normal strength in both 
upper extremities, no atrophy or fasciculations, a normal 
sensory evaluation, adequate pulses in the upper extremities, 
some tenderness to palpation over the forearm in variable 
areas, and minimal abnormality and distortion of the distal 
forearm.  X-rays taken of the veteran's right wrist reflected 
old trauma to the ulnar styloid process.  The examiner 
diagnosed status post fracture of the right ulnar styloid 
process with no evidence of any neurological impairment.  

Analysis

A.  Propriety of Reduction

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2002).  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In the August 1999 letter in the present case, the RO 
informed the veteran of the proposed action to reduce the 
rating for her service-connected right wrist disability from 
30 percent to a noncompensable level due to her failure to 
report to the review VA examination scheduled in July 1999.  
According to this letter, the RO notified the veteran that, 
if within 60 days from the date of the document the agency 
received from her a statement in which she asserted that she 
would report for an examination, the agency would not take 
the proposed action unless she did not report for the 
rescheduled examination.  In October 1999, the RO received 
from the veteran such a statement.  

As the Board has discussed in this decision, in November 
1999, the veteran underwent the review VA peripheral nerves 
examination.  Based on the results of this evaluation, the 
RO, by the December 1999 rating action, reduced the rating 
for the veteran's service-connected right wrist disability 
from 30 percent to 20 percent, effective from March 1, 2000.  
The RO explained that, although the August 1999 letter had 
actually proposed a reduction of the evaluation of her 
service-connected right wrist disability from 30 percent 
disabling to noncompensably disabling, the evidence obtained 
from the November 1999 VA examination supported a rating of 
20 percent.  

The Board has carefully considered the propriety of the 
reduction from 30 percent to 20 percent for the veteran's 
service-connected right wrist disability and finds that the 
reduction was not proper.  The August 1999 letter simply 
notified the veteran of the proposed action to reduce the 
30 percent rating assigned to her service-connected right 
wrist disability to a noncompensable level.  In this 
document, the RO informed the veteran that, if (within 
60 days from the date of the letter) she submitted a written 
statement in which she expressed her willingness to report to 
a rescheduled examination and if in fact she so appeared, the 
reduction to a noncompensable level would not occur.  

In a statement received at the RO in October 1999, the 
veteran expressed her willingness to report to a rescheduled 
VA examination.  In the following month, the evaluation was 
rescheduled, and the veteran appeared for the examination.  

Clearly, the veteran complied with the RO's August 1999 
instructions.  In effect, therefore, the RO's December 1999 
reduction of the disability rating assigned to the veteran's 
service-connected right wrist disability from 30 percent to 
20 percent, effective from March 1, 2000, was effectuated 
without any notice of proposed action.  The veteran's 
service-connected right wrist disability is her only 
service-connected disorder.  As such, the reduction from 
30 percent to 20 percent for this disability resulted in a 
situation in which her overall compensation payments were 
reduced.  Significantly, however, a complete and thorough 
review of the claims folder indicates that the RO did not 
render a rating action proposing the specific reduction (from 
30 percent to 20 percent) and setting forth all material 
facts and reasons.  Further, the veteran was not given 
60 days to present additional evidence to show that the 
compensation payments should be continued at the 30 percent 
level.  See, 38 C.F.R. § 3.105(e) (2002).  

Consequently, the Board finds that the procedural 
requirements set forth in 38 C.F.R. § 3.105(e) regarding 
notice and an opportunity to present additional evidence and 
argument were not met.  As such, the Board must conclude that 
the reduction of the rating assigned to the veteran's 
service-connected right wrist disability from 30 percent to 
20 percent, effective from March 1, 2000, was not proper.  To 
this extent, the veteran's appeal is granted and the 30 
percent disability rating is restored.  

B.  Increased Rating

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a review of the recorded history 
of a disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the service-connected residuals of 
a fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain under the diagnostic code 
which rates impairment resulting from impairment of the 
musculospiral (radial) nerve.  Specifically, according to 
Diagnostic Code 8514, evidence of moderate incomplete 
paralysis of the major musculospiral (radial) nerve warrants 
the grant of a 30 percent disability rating.  38 C.F.R. 
§ 4.114 (2002).  The next higher evaluation of 50 percent 
requires evidence of severe incomplete paralysis of the major 
musculospiral (radial) nerve.  Id.  Evidence of complete 
paralysis of the major musculospiral (radial) nerve with drop 
of hand and fingers; perpetual flexion of the wrist and 
fingers; adduction of the thumb falling within the line of 
the outer border of the index finger; an inability to extend 
the hand at the wrist, extend the proximal phalanges of 
fingers, extend the thumb, or make lateral movement of the 
wrist; supination of the hand; weakened extension and flexion 
of the elbow; loss of synergic motion of the extensors 
causing serious impairment of the hand grip; and total 
paralysis of the triceps occurring as the greatest rarity is 
necessary for the grant of a 70 percent disability rating.  
Id.  A 70 percent disability evaluation is the highest 
evaluation allowable under this diagnostic code.  Id.  

Throughout the current appeal, the veteran has essentially 
asserted that her service-connected residuals of a fracture 
of the right distal radius with radial tunnel syndrome and 
ulnar-sided wrist pain is more severe than the current 
evaluation indicates.  In particular, the veteran has 
described continuing aching in her forearm and arm, 
intermittent swelling, discomfort when picking up objects, 
and weakness in her arm (related to pain).  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of her service-connected residuals 
of a fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

The Board acknowledges the veteran's right upper extremity 
complaints, including symptoms of aching, discomfort, 
weakness, and intermittent swelling.  In this regard, the 
Board acknowledges that the most recent VA examination, which 
was conducted in July 2001, demonstrated some tenderness to 
palpation over the veteran's forearm in variable areas as 
well as minimal abnormality and distortion of her distal 
forearm.  

Significantly, however, the recent objective evaluation 
findings do not support the criteria necessary for the next 
higher rating of 50 percent for the veteran's 
service-connected right wrist disorder.  Specifically, recent 
pertinent medical evidence of record indicates that this 
disability is manifested by a healed ulnar styloid fracture; 
-1 biceps, brachialis, and triceps reflexes bilaterally; 
normal upper extremity strength; no atrophy or 
fasciculations; a normal sensory evaluation; adequate upper 
extremity pulses; no numbness or tingling; no loss of muscle 
bulk; and the need for only over-the-counter medication 
(Tylenol) on an as needed basis.  Furthermore, the examiner 
who conducted the most recent evaluation in July 2001 
concluded that the evaluation provided no evidence of any 
neurological impairment associated with the status post 
fracture of the veteran's right ulnar styloid process.  

The essentially negative physical findings on recent 
examination clearly do not provide support for the next 
higher disability evaluation of 50 percent based upon 
impairment of the musculospiral (radial) nerve.  See, 
38 C.F.R. § 4.124a, Diagnostic Code 8514 (2002) (which 
stipulates that evidence of severe incomplete paralysis of 
the major musculospiral (radial) nerve is necessary for an 
award of a 50 percent disability rating).  

Consequently, a rating greater than 30 percent for the 
service-connected residuals of a fracture of the right distal 
radius with radial tunnel syndrome and ulnar-sided wrist pain 
is not warranted.  See, 38 C.F.R. § 4.124a, Diagnostic 
Codes 8514 (2002).  The preponderance of the evidence is 
against an award of a disability evaluation greater than 
30 percent rating for this veteran's service-connected 
disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

A complete and thorough review of the claims folder in the 
present case indicates that the RO has provided the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1) and has 
made a determination that the veteran's increased rating 
claim does not meet the criteria for submission to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.  In this regard, the Board finds no evidence 
of an exceptional disability as manifested by related factors 
such as marked interference with employment or frequent 
hospitalizations associated with the service-connected 
residuals of a fracture of the right distal radius with 
radial tunnel syndrome and ulnar-sided wrist pain.  
Specifically, it is not shown by the evidence of record that 
the veteran required any recent hospitalization for this 
service-connected disability.  Also, the overall picture 
presented by the evidence in the claims folder did not 
actually reflect "marked interference" in employment due 
specifically to this service-connected disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to refer the veteran's increased rating claim for her 
service-connected residuals of a fracture of her right distal 
radius with radial tunnel syndrome and ulnar-sided wrist pain 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for consideration of the 
extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  This 
disability is appropriately rated under the schedular 
criteria.  




ORDER

Restoration of the 30 percent disability rating, effective 
from March 1, 2000, for the service-connected residuals of a 
fracture of the right distal radius with radial tunnel 
syndrome and ulnar-sided wrist pain is granted, subject to 
the provisions governing the payment of monetary benefits.  

A disability rating greater than 30 percent for the 
service-connected residuals of a fracture of the right distal 
radius with radial tunnel syndrome and ulnar-sided wrist pain 
is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



